Tourist Sites — Advertising — State Agency State owned information centers (if any), facilities and agencies of the State y not legally distribute material advertising museums, buildings, areas and a items and things in Oklahoma, privately and state owned, of interest to tourists even though such materials were printed at no expense to the State.  The Attorney General is in receipt of your letter of January 23, 1969. wherein you state and inquire: "There are many museums, buildings, areas, and other items and things in Oklahoma which are of interest to tourists. They are not all owned or controlled by the State.  "May state owned information centers, facilities and agencies of the State legally distribute material advertising and describing these things of interest? For example, could an information center owned by the State legally pass out to interested tourists, material advertising the `Cowboy Hall of Fame', if the material was printed or manufactured at no expense to the State?" We find no statutory authority for state owned information centers (if any), facilities and agencies of the State to distribute advertising material such as is mentioned in your question. All facilities and agencies of the State are under the Management and control of some state officer or group of officers in the form of board or commission. In the case of Brown v. State Election Board, 369 P.2d 140, our court quoted from Shaw v. Grumbine, 137 Okl. 95,278 P. 311, as follows: "Public officers have only such authority as is conferred upon them by law and such authority must be exercised in the manner prescribed by law." It is, therefore, the opinion of the Attorney General that your question be answered in the negative. State owned information centers (if any), facilities and agencies of the State may not legally distribute material advertising museums, buildings, areas and other items and things in Oklahoma, privately and state owned, of interest to tourists even though such materials were printed at no expense to the State.  However, for your information, O.S.L. 1965, c. 398, Section 13 (74 O.S. 1113 [74-1113] (1968)) in part provides: "The Division of Publicity, Advertising and Information shall: "(a) disseminate information concerning the industrial, commercial, governmental, educational, cultural, recreational, agricultural, business, and other advantages and attractions of the State; "(b) assist public and private agencies in the preparation of informational and publicity programs designed to attract business, industry and tourists to the State; "(c) assist in the planning and execution of programs of information and publicity about the tourist and recreational advantages of the State; "(d) collect and disseminate information regarding the ports of the State and design informational programs about the advantages of developing new business for the ports of the State; "(e) study and design information and publicity programs to expand markets for Oklahoma products; and "(f) publish, disseminate, and distribute information and statistics acquired by the division of research in cooperation with that division.  "The division shall have authority to enter into contracts with private agencies for information and publicity activities under this act subject to approval of the Director and the Commission, but all such contracts shall reserve to the division the right to terminate the contract if, in the opinion of the division and the Director, the service is unsatisfactory." By the enactment of the above provision of law, the Legislature has established a division within the Industrial Development and Park Department which undoubtedly has authority to disseminate or contract for the dissemination of materials of interest to business, industry and tourists.  (W. J. Monroe)